CHRIS DANIEL              01-15-00402-CR

                                HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
April 24, 2015                                                          1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
BIRSHAL DION MITCHEL                                                    4/29/2015 3:54:47 PM
PRO SE                                                                  CHRISTOPHER A. PRINE
                                                                                Clerk
TDCJ #00630503
3001 SOUTH EMILY DRIVE
BEEVILLE,TX 78102


Defendant’s Name: BIRSHAL DION MITHCELL

Cause No: 586939

Court: 337 DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Defendant's Notice of    Appeal   on motion only- filed date: 4/14/15 Ruling Made:
3/11/15 DENIED
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: PRO SE



Sincerely,


S.NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.



                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                CAUSE NO.    586939
        *
BIRSHAL MITCHELL                         §      IN THE 337th JUDICIAL DI
                                         §

                                                                      %\v'. %* %Z
v.                                       §      COURT OF

THE STATE OF TEXAS
                                         §
                                         §      HARRIS COUNTY, TEXAS
                                                                        \A
                                                                                %M
                                                                        Xt'.0?,       & V
                                                                                       «?. Tr
                                NOTICE OF APPEAL
                                                                             %&         

TO THE 0O80RABLEF JUDGE OF SAID COURT:

     COMES NOld, BIRSHAL MITCHELL, Defendant Pro Se, in the Above Styled and

Numbered Cause, and wishes to offer this NOTICE OF APPEAL to the Court giving

timely notice of the Defendant's intentions to appeal the decision of this

Court concerning the NUNC PRO TUNC Motion/Petition that was filed with this

Court on or about the 2:3rd oof March, 2015.

     Submitted and Executed on this, the 9th day of April, 2015.



                                         Respectfully Submitted,




                                         Birshal Mitchell, TDCJ-CID #630503
                                         Ldilliam G. McConnell Unit
                                         3001 South Emily Drive
                                         Beeville, Texas   7B102




                                                                            A
                                                                             K    *
                                                         Cause No. 586939

THE STATE        OF   TEXAS                                                    IN THE 337 DISTRICT COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

 Mitchell, Birshall        , Defendant                                         HARRIS COUNTY, TEXAS


           TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]                    VCO~fuf)Qy)
              is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     1 I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant hasthe'
              right of appeal, [or]                                                                                   $
              is a plea-bargain case, and the defendant has NO right of appeal, [or]
            /the defendant has waived the right of appeal.                               'V- 4A>                        Cfcÿfo/ÿ
                                                                                                  %                V/ **  j

              't/vxCO
Judge                                                                     Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


Defendant                                                                 Defendant's Counsel

Mailing Address: _                                                        State Bar of Texas ID number:
Telephone number:                                                         Mailing Address:

Fax number (if any):                                                      Telephone number:
                                                                          Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant’s
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                      Sf
               APPEAL CARD                        I
               C?n4}ltf/dU
Court                                     Ca
                  U-I3-LS
                    The State of Texas


 fi' > %LiLhlJjdeJ/-2-H-&
Date Notice
Of Appeal: .

Presentation:
                __                Vol.     Pg.

Judgment:                         Vol..    Pg,

Judge Presiding
Court Reporter
                 _
                 _
Court Reporter
Court Reporter
                 _
Attorney
on Trial

Attorney
on Appeal.

               Appointed   _   Hired

Offe
                  'fyrihlnCirJ
Jury Trial          Yes        No

Punishment
Assessed
             QCUrsrrÿ'TTy,
             _
Companion Cases
(If Known)
                   [/


Amount of
Appeal Bond.    j/pJkhA
Appellant
Confined:

Date Submitted
                    Yes      No
                                               offl
To Appeal Section

Deputy Clerk